 

 

 

 

 

: aw
USDC SDNY .
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED}
SOUTHERN DISTRICT OF NEW YORK poc # ‘
VALENTIN REID, on behalf of himself and all D. a eS 2019

 

others similarly situated,

Plaintiff,
ORDER

-against-
19 Civ. 6545 (GBD)
ICEBREAKER NATURE CLOTHING, INC.,

Defendant.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within sixty (60)
days of this Order.
Dated: New York, New York

November 14, 2019
SO ORDERED.

Chain, B Dons

RGFIB. DANIELS
ited States District Judge

 
